DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

						Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base end of the side gather must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following limitations:
"the front-back direction" in lines 3-4, 7 and 26
“the middle” in line 4
“the other side gather” in lines 17-18
“the width direction” in lines 26 and 28-29
“the center side” in line 28
 There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takino et al. (US 2012/0191057) and further in view of Kim et al. (US 2015/0099086).
With reference to claim 1, Takino et al. (hereinafter “Takino”) discloses an underpants-type disposable diaper (10), in which a front side outer member (20) disposed in a front body (11) and a back side outer member (30) disposed in a back body (12) are separately provided, the front side outer member and the back side outer member are spaced apart in the front-back direction at the middle in the front-back direction (figure 2), 
an inner member (40), which has a liquid pervious top sheet (42) positioned on a front surface side thereof, a liquid impervious sheet (43) positioned on a back surface side thereof, and an absorber (41) interposed therebetween, extends in the front-back direction from the front side outer member to the back side outer member (figure 2), and is joined to the front side outer member and to the back side outer member [0031], 
side gathers (70,80) extending from both sides of the inner member so as to be in contact with the legs of a wearer are included (figure 6), each of the side gathers includes a base end on a side portion on a back surface side of the liquid impervious sheet (43) in the inner member (figure 6) and includes a gather nonwoven fabric (44) 
both sides of the front side outer member and both sides of the back side outer member are joined, respectively, a waist opening and a pair of right and left leg openings are included (figure 1), and 
elastic members (26,36) are incorporated in the front side outer member and the back side outer member as set forth in figure 2.
The difference between Takino and claim 1 is the provision that the cover nonwoven fabric is a perforated nonwoven fabric in which a plurality of holes penetrating a front surface and a back surface of the cover nonwoven fabric are provided at intervals entirely in the front-back direction and the width direction, and side edges of the cover nonwoven fabric are located at positions same as side edges of a narrowest part of the absorber in the width direction or located at positions on the center side in the width direction with respect to the side edges of the narrowest part.
Kim et al. (hereinafter “Kim”) teaches an analogous absorbent article that includes an apertured outer cover (abstract) which includes a perforated nonwoven fabric [0042] in which a plurality of holes penetrating a front surface and a back surface 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Takino with the perforated outer cover as taught by Kim in order to improve softness, heighten the user’s awareness of the cover’s breathability and to reduce dampness as taught by Kim in [0001].
With reference to claim 2, Takino discloses an underpants-type disposable diaper wherein both ends of the cover nonwoven fabric in the width direction are not fixed to the inner member as set forth in figures 6-8 where tips of the cover nonwoven fabric (80) are extended from the inner member. 
As to claims 3 and 5, Takino discloses an underpants-type disposable diaper wherein both ends of the cover nonwoven fabric in the width direction are folded back to the liquid impervious sheet side as shown in figures 6-8. 
With reference to claims 4 and 6-7, Takino discloses an underpants-type disposable diaper wherein at least either of the front side outer member and the back side outer member is joined (61) to the inner member, at regions overlapping with both end portions in the width direction of the inner member, and is not joined or is intermittently and peelably joined to the inner member, at a part on a crotch side or a [AltContent: arrow][AltContent: textbox (portion not joined)]
    PNG
    media_image1.png
    388
    994
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benson et al. (US 5,628,097) discloses a method for selectively aperturing a nonwoven web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781